Case 3:19-cr-00137-PDW Document 203 Filed 11/20/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA,
Case No. 3:19-cr-137
Plaintiff,
AMENDED PRELIMINARY ORDER
Vv. OF FORFEITURE
JAMES WILLIAM QUARLES,
a/k/a JAY ROCK,
Defendant.

 

WHEREAS, the Indictment included a Forfeiture Allegation wherein the
United States sought forfeiture of specific property of the above-captioned defendant,
James William Quarles, a/k/a Jay Rock;

AND AS A RESULT of the guilty plea on November 6, 2020, to an Information,
which also included a Forfeiture Allegation, together with the defendant’s waiver of any
rights to said property pursuant to the Plea Agreement, pursuant to Title 18, United States
Code, Section 982(a)(1)(C), Title 21, United States Code, Section 853(a), and Title 28,
United States Code, Section 2461, the defendant, James William Quarles, a/k/a Jay Rock,
shall forfeit to the United States of America all of his right, title and interest to:

e $3,396.16 in United States currency.

It is hereby ORDERED, ADJUDGED and DECREED:

1. That all of the defendant's right, title and interest in the following property is
hereby forfeited, that the United States is hereby authorized to seize the following
property at the time of sentencing, and it will be forfeited to the United States of America

for disposition in accordance-with the law, that being:
Case 3:19-cr-00137-PDW Document 203 Filed 11/20/20 Page 2 of 2

e $3,396.16 in United States currency.

2. That all of the aforementioned forfeited property is to be held by the Federal
Bureau of Investigations, in their custody and control.

3. That the United States of America shall post Notice of Forfeiture on the official
government internet site (www.forfeiture.gov) for at least 30 consecutive days and notice
that any person, other than the defendant, having or claiming a legal interest in the above-
listed forfeited property must file a petition with the court within thirty (30) days of the
final publication of notice or of receipt of actual notice, whichever is earlier.

This notice shall state that the petition shall be for a hearing to adjudicate the
validity of the petitioner’s alleged interest in the property, shall be signed by the
petitioner under penalty of perjury, and shall set forth the nature and extent of the
petitioner’s right, title or interest in the forfeited property and any additional facts
supporting the petitioner's claim and the relief sought.

The United States may also, to the extent practicable, provide direct written notice
to any person known to have alleged an interest in the property that is the subject of the
Order of Forfeiture, as a substitute for published notice as to those persons so notified.

4. That upon adjudication of any and all third-party interests, this Court will enter
a Final Order of Forfeiture in which all interests will be addressed.

ORDERED this x) _ day of November 2020.

TER D. WELTE, Chief Judge

United States District Court

 
